Hallam, J.
Plaintiff sustained personal injury in a collision on one of defendant’s trains. The jury returned a verdict for $20,000. Defendant appeals. The only claim made on this appeal is that the damages are excessive.
The injury was sustained July 21,1916. The collision was a severe one. The train, on which plaintiff was a passenger, running at the rate of 20 miles an hour, crashed into a freight train standing on the track. Plaintiff was standing and was thrown with his right temple against the wall. He was knocked unconscious. For some time he had spells of unconsciousness. His left arm and leg were paralyzed. He was in a hospital continuously until June 15, 1917. The case was tried in January, 1918. At that time he was suffering partial paralysis of the left arm and leg, suffering some pain, had hallucinations and occasional epileptic fits.
Admittedly plaintiff was at the time of the trial in a distressing condition and wholly incapacitated for any kind of useful service, yet we feel that so large a verdict can be sustained only on the hypothesis that a *180substantial part of Ms present infirmity is of a permanent nature. The evidence on behalf of the plaintiff is, that he sustained an organic injury to the brain, described by one physician as “a gross brain injury to the right side of his brain, the gray matter;” that he was suffering from symptomatic epilepsy produced by irritation of the brain cortex, that is, the gray matter of the brain; that he has sustained a severe nervous shock and is suffering from nervous exhaustion; that as far as the nervous condition is concerned he ought to improve, though at the rate of progress made in the past, the process will take several years, and he will not then come back to his normal self again; that, as to the epileptic fits, the probabilities are they will go on increasing in frequency and violence and there is grave doubt whether he will ever recover. His expenses and loss of time to the date of the trial amounted to approximately $3,500. The amount of the verdict is large, but the trial court, with the opportunity of observing plaintiff during the days of the trial, was in much better position than is this court to determine whether the verdict was really excessive. On the record before us we are of the opinion that we should not interfere with the verdict.
Order affirmed.